Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 1 of 12 Page|D #: 1

UNITED sTATES DIsTRICT coURT
EASTERN DISTRICT oF NEW YoRK

X

ARCH sPEclALTY INSURANCE coMPANY, LIC Civ._( )( )
RES, LLC, cAslNo DEvELoPMENT GRoUP INC.,

AND McGoWAN BUILDERS, INC.

 

Plaintiffs,
- against - COMPLAINT
THE HARTFORD FIRE INSURANCE COMPANY,
Defendant.

-- X
Plaintiffs Arch Specialty Insurance Company (“Arch”), LIC RES, INC. (“LIC”), Casino

 

Development Group, Inc. (“Casino”) and McGowan Builders Inc. (“McGoWan”), by their
attomeys, Havkins Rosenfeld Ritzert & Varriale, LLP, as and for their Complaint against
defendant The Hartford Fire Insurance Company (“Hartford”), allege, the following:

NATURE OF THE COMPLAINT

1. This is a Complaint for a declaratory judgment and damages. This declaratory
judgment action relates to an underlying personal injury action entitled Jejj‘”erson De Souza v.
Empire Transit Mix, Inc., LIC RES LLC, McGowan Buz`la'er, Inc., Casino Development Group,
Inc., S.N.A. Concrete Pumping Corp., and P&L Pumping, Inc., Index No.: 502147/2013 (Sup.
Ct., Kings County) (the “Underlying Action”). The plaintiffs in this action notified Hartford of
the Underlying Action and requested it provide insurance coverage. Defendant Hartford
Wrongfully refused to provide insurance coverage to Casino, McGowan and LIC (collectively
“the Hartford Insureds”) in the Underlying Action, causing Arch to incur attomeys’ fees, costs
and expenses on the Hartford Insureds behalf. As a result, Plaintiffs seek a declaration that
Hartford must defend and indemnify Casino, McGowan, and LIC in the Underlying Action and

seek damages reimbursing Arch for all attomeys’ fees, costs and expenses incurred by it on the

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 2 of 12 Page|D #: 2

Hartford Insured’s behalf. Arch also seeks the attomeys’ fees incurred in this action which are

the direct and foreseeable consequence of Hartford’s breach of contract.

2. Casino, McGowan and LLC are each entitled to primary non-contributory
insurance coverage from Hartford. That coverage includes the duty of Hartford to provide a
legal defense to DeSouza’s lawsuit and to pay any settlement, verdict or judgment that may
result, As a result of Hartford’s breach of its contractual insurance duties, Arch has been forced
to provide the Hartford Insureds with the legal defense that was Hartford’s obligation in the first
place. By providing Casino, McGowan and LLC with a legal defense that was Hartford’s
responsibility, Arch has acquired its insureds’ rights against Hartford. As such, Arch is
subrogated to the right of Casino, McGowan and LLC against Hartford including the right to
recover all defense fees paid by it to date and to obtain a Judgment declaring Hartford’s
obligation to provide a legal defense going forward. In addition to seeking damages for
defendant’s breach of its obligation to provide a defense, plaintiffs also seek a declaration that
defendant must pay any judgment, verdict or settlement in the underlying action. Such relief is
necessary to resolve a present and justiciable controversy and is authorized by the Federal

Declaratory Judgment Act.

JURISDICTION

3. This Court has subject matter jurisdiction over this case and controversy pursuant
to 28 U.S.C.’s § l33l, l337 and 1343 as there is complete diversity of citizenship between

plaintiffs and defendant and the amount in controversy exceeds $lO0,000.00.

4. This Court has in personam jurisdiction over defendant Hartford because it

conducts and transacts business in this District and State. Defendant maintains offices, agents,

2

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 3 of 12 Page|D #: 3

representatives and employees in this District and State. Defendant markets and sells insurance
policies and receives substantial revenue in and from this District and State. Defendant’s
presence and contacts in this State and District are so extensive that the Court’s exercise of
personal jurisdiction over the defendant does not offend traditional motions of fair play and due

pI'OC€SS.

5. Venue is proper in this District pursuant to 28 U.S.C. § 1391. The defendant

conducts and transacts business in this District and the underlying accident and the underlying

action (Queens and Kings Counties, respectively) occurred within this District.

THE PARTIES

6. At all times hereinafter mentioned, Arch is and Was a Missouri corporation, duly
licensed to issue insurance policies in the State of New York. Arch’s principal place of business
is Harborside 3, 210 Hudson Street, Suite 300, Jersey City, New Jersey.

7. At all times hereinafter mentioned, Hartford is and was a Connecticut corporation
authorized to do business in the State of New York, with a principal place of business in
Hartford, Connecticut. Hartford is and was actively engaged in the insurance business within
New York State. lt marketed and sold insurance policies in New York that covered occurrences

in New York (and elsewhere) and administered New York claims.

8. Casino is a New York corporation with its principal place of business in New
York. Casino is engaged in the construction business.
9. McGowan is a New York corporation with its principal place of business in New

Jersey. McGowan is engaged in the construction business.

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 4 of 12 Page|D #: 4

10. LIC is a New York corporation with its principal place of business in New York.
LIC is engaged in the real estate development business.

FACTUAL BACKGROUND

11. In the Underlying Action, plaintiff Jefferson DeSouza (“DeSouza”), alleges that
he suffered a personal injury while working on a construction site at 5-11 47th Avenue, Queens,
New York on January 28, 2013, when the hose of a concrete pump from which he was receiving
concrete in its liquid form malfunctioned blowing debris into his eye.

12. At all relevant times, LIC is and was the owner of the premises located at 5-11
47th Avenue, Queens, New York.

13. McGowan was hired to serve as the general contractor to construct a building
located on the subject premises.

14. McGowan hired Casino as the sub-contractor to build the concrete structure of the
building.

15. Casino hired Genuine Construction Service, Inc., (“Genuine”), to participate in
the building of the structure by applying and molding the concrete received from a concrete hose.
DeSouza was an employee of Genuine and was acting in the scope of his employment when
injured.

16. Hartford issued a Commercial General Liability Policy to Genuine, bearing policy
number 16 SBM PK 9480, which was effective from November 16, 2012 ~ November 16, 2013

(the “Hartford Policy”) therefore encompassing the date of DeSouza’s accident.

The Hartford Policy

17. The Hartford Policy provides in relevant part as follows:

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 5 of 12 Page|D #: 5

A. COVERAGES

1. BUSINESS LIABILITY COVERAGE (BODILY INJURY, PROPERTY
DAMAGE LIABILITY, PERSONAL AND ADVERTISING INJURY)

Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated to
pay as damages because of “bodily injury”, “property damage”, or
“personal and advertising injury” to which this insurance applies. We
will have the right and duty to defend the insured against any “suit”
seeking those damages. However, we will have no duty to defend the
insured against any “suit” seeking damages for “bodily injury”,
“property damage” or “personal or advertising injury” to which this
insurance does not apply.

We may, at our sole discretion, investigate any “occurrence” or
offense and settle any claim or “suit” that may result. But:

(1) The amount we will pay for damages is limited as
described in Section D Liability and Medical Expenses
Limits of Insurance; and

(2) Our right and duty to defend ends when we have used up
the applicable limit of insurance in the payment of
judgments, settlements or medical expenses to Which this
insurance applies.

***

6. Additional Insured When Required by Written Contract, Written
Agreement or Permit

The following person(s) or organization(s) are an additional insured when
you have agreed, in a written contract, written agreement, or because of a
permit issued by a state or political subdivision, that such person or
organization be added as an additional insured on your policy, provided
the injury or damage occurs subsequent to the execution of the contract or
agreement.

f. Any Other Party

(1) Any other person or organization who is not an insured under
Paragraphs a. through c. above, but only with respect to liability for
“bodily injury”, “property damage” or “personal and advertising injury”
caused, in whole or in part, by your acts or omissions or the acts or

omissions of those acting on your behalf:

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 6 of 12 Page|D #: 6

(1) In the performance of your ongoing operations;
(2) In connection with your premises owned or rented by you; or

(3) In connection with “your work” and included within the “products-
completed operations hazard”, but only if

(a) The written contract or written agreement requires you to
provide such coverage to such additional insured; and

(b) This Coverage Part provides coverage for “bodily injury” or
“property damage” included within the “product-completed
operations hazard”.

18. Genuine entered into a written contract or agreement requiring it to add Casino,
McGowan and LIC as additional insureds to the Hartford policy.

19. The Underlying Action seeks, among other things, to hold Casino, McGowan and
LIC liable for bodily injury caused in whole or in part by Genuine’s acts or omissions in the
performance of its ongoing operations.

20. By letter dated April 28, 2014, Hartford admitted that there is an agreement
between Genuine and Casino triggering the “Additional Insured When Required by Written
Contract” provision.

21. In the same letter, Hartford admitted that “Casino may qualify as an additional
insured with respect to liability caused, in whole or in part, by Genuine’s acts or omissions i_n

performance of Genuine’s work under the Agreement.” (emphasis in original).

 

22. DeSouza alleges his injuries arose in the performance of Genuine’s ongoing
operations at the jobsite and was caused in whole or in part by Genuine’s acts or omissions or
those acting on its behalf. DeSouza was acting on Genuine’s behalf at the time of the accident

and his acts and/or omissions are imputed to Genuine as his employer.

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 7 of 12 Page|D #: 7

23. The pleadings in the Underlying Action allege that the accident was caused in
whole or in part by DeSouza’s and/or Genuine’s acts or omissions.

24. As set forth above, there are at least two related provisions in the Hartford
insurance policy that mandate that it defend and indemnify LIC, Casino and McGowan, Hartford
must do so because Genuine, its named insured, agreed in a written contract executed prior to the
accident that it would add the Hartford Insured’s as additional insureds to its policy. Hartford
must also defend and indemnify LIC, Casino and McGowan because the accident was caused in
whole or in part by the actions or omissions of Genuine, or those acting on its behalf in the
performance of its duties.

25. Casino, LIC and McGowan are additional insureds under the Hartford policy.

26. The terms of the Hartford Policy, the April 28, 2014 letter, and well-established
New York law each dictate that Hartford must provide primary non-contributory coverage to

Casino, McGowan, and LIC in the Underlying Action.

AS AND FOR A FIRST CAUSE OF ACTION
(Declaration That Hartford Is Obligated To Defend and
Indemnify Casino, McGowan, and LIC In The Underlying
Action)

27. Plaintiffs repeat and reiterate the allegations contained in paragraphs “1” through
“26” as if more fully set forth herein.

28. The Hartford Policy was in full force and effect at the time of the accident alleged
in the Underlying Action.

29. The allegations in the Underlying Action fall within the coverage provided to

Casino, McGowan, and LIC under the Hartford Policy,

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 8 of 12 Page|D #: 8

30. Casino, McGowan, and LIC timely and properly tendered their defense and
indemnity in the Underlying Action to Hartford with respect to the Underlying Action.

31. Arch timely and properly tendered the claims of LIC, Casino and McGowan for
defense, indemnification and additional insured status to Hartford with respect to the Underlying
Action.

32. Plaintiffs have duly demanded that Hartford assume its responsibilities and
obligations to Casino, McGowan, and LIC.

33. Hartford has wrongfully refused to defend and indemnify Casino, McGowan, and
LIC in the Underlying Action. This refusal forced Arch to defend Casino, McGowan and LIC in
the Underlying Action. In order to mitigate its damages and in compliance with the terms of the
Arch policy, Arch had no choice but to provide the Hartford lnsureds with a defense. Arch did
not act as a volunteer in doing so.

34. Despite due demand, Hartford has failed to reimburse or pay any of the legal fees,
costs and expenses that the attorneys on behalf of Casino, McGowan, and LIC have expended in
defense of the Underlying Action. Arch has paid and continues to pay the reasonable attomey’s
fees incurred by the attorneys’ on the Hartford Insured’s behalf.

35. Arch, Casino, McGowan and LIC are third party beneficiaries of the Hartford
policy.

36. Hartford breached its insurance contract by failing to timely acknowledge
coverage, defend and indemnify Casino, McGowan, and LIC in the Underlying Action.

37. Casino, McGowan, and LIC are entitled to coverage from Hartford pursuant to the
terms and conditions of the Hartford Policy. Hartford’s failure to provide coverage to an active

ongoing litigation cast plaintiffs in a defensive position.

Case 1:19-cv-00196 Document 1 Filed 01/10/19 Page 9 of 12 Page|D #: 9

38. Plaintiffs have suffered and will continue to suffer damages, harm and prejudice
by virtue of Hartford’s failure to provide insurance coverage to Casino, McGowan, and LIC
pursuant to the Hartford Policy, including, but not limited to, the costs, expenses and attomey’s
fees of defending the Underlying Action.

39. An insurance policy is a binding enforceable contract between an insurer, in this
case Hartford, and the named and additional insureds on the policy. Hartford is liable to
Plaintiffs for any and all damages incurred by virtue of its breach of its obligations under its
insurance policy.

40. By reason of the foregoing, Arch, Casino, McGowan, and LIC are entitled to a
declaration that Hartford is required to provide insurance coverage to Casino, McGowan, and
LIC in the Underlying action, including providing defense, indemnity and past and future,
attomey’s fees and costs.

AS AND FOR A SECOND CAUSE OF ACTION
(Declar'ation That Arch Is Entitled to Reimbursement For Fees
Expended In Defending The Underlying Action and this
Action)

41. Plaintiffs repeat and reiterate the allegations contained in paragraphs “1” through
“40” as if more fully set forth herein.

42. The Hartford Policy Was in full force and effect for the benefit of Casino,
McGowan, and LIC, on the date of the alleged accident that forms the basis of the Underlying
Action.

43. Plaintiffs provided written demands to Hartford that Hartford defend and

indemnify and hold harmless Casino, McGowan, and LIC in the Underlying Action.

Case 1:19-Cv-00196 Document 1 Filed 01/10/19 Page 10 of 12 Page|D #: 10

44. Hartford failed to comply with its obligations to defend and indemnity Casino,
McGowan, and LIC and said failure constitutes a substantial and ongoing breach of the Hartford
Policy,

45. In order to protect the interests of its insureds and to mitigate its damages, Arch
assigned defense counsel to appear for and represent the interests of Casino, McGowan, and LIC
in the Underlying Action. Defense counsel has been defending Casino, McGowan and LIC from
the date Arch requested that it do so to date. Defense counsel has regularly submitted invoices to
Arch, which Arch has paid.

46. Arch incurred costs, including attomeys’ fees, in defending Casino, McGowan,
and LIC in the Underlying Action. Those costs and attomeys’ fees were Hartford’s obligation to
pay. Its failure to pay them constitutes a breach of contract.

47. Based on the foregoing, Plaintiffs are entitled to an order declaring that Hartford
must reimburse Arch for all defense costs including attorneys’ fees expended in the defense of
the Underlying Action together with statutory interest at the rate of 9% as well as damages,
verdicts, judgments, settlements, costs, fees, penalties or expenses of any kind that Plaintiffs
incur or become legally obligated to pay as a result of the Underlying Action.

48. As a result of its substantial breach of the insurance policy, Hartford is estopped
and/or has waived any rights it might have had under the contract.

49. By breaching the terms of its insurance policy, Hartford forced plaintiffs to
commence and prosecute this action. The fees incurred by Arch are the natural, direct and
foreseeable damages caused by Hartford’s breach.

WHEREFORE, Plaintiffs are entitled to a judgment declaring:

10

Case 1:19-Cv-00196 Document 1 Filed 01/10/19 Page 11 of 12 Page|D #: 11

a. That Hartford is obligated to defend Casino, McGowan, and LIC in the
Underlying Action;

b. That Hartford is obligated to indemnify Casino, McGowan, and LIC with respect
to any liability, whether by verdict, judgment or settlement that Casino,
McGowan, and LIC may incur in the Underlying Action and, if paid by Arch,
must reimburse Arch for all such payments;

c. That Arch is entitled to reimbursement from Hartford of the costs incurred by
Arch in defending Casino, McGowan, and LIC in the Underlying Action, plus
interest from the date that Arch paid said costs, and that a money judgment is to
be awarded in favor of Plaintiffs in an amount to be determined;

d. That Arch must be reimbursed by Hartford for the fees and costs incurred by it in
this action, plus interest; and

e. That the Plaintiffs are entitled to such other and further relief as the Court deems

just and proper.

11

Case 1:19-Cv-00196 Document 1 Filed 01/10/19 Page 12 of 12 Page|D #: 12

HAVKINS ROSENF
& VARRI
By .

y//§»F\braham E H§§in/s (AH 0976)
Atrorneys for Plaintifij
One Battery Park Plaza, 6th Floor
New York, New York 10004
(212) 488-1598

Dated: New York, New York
January 10, 2019

  

To:

THE HARTFORD INSURANCE COMPANY
(Via.' New York State Department of F inancial Services)

12

